DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 11/06/2019.
Claims 2-22 are pending and are rejected.
Claim 1 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Steckley (US 20100083356 A1), in view of McLaughlin (US 20150222517 A1), and further in view of Green (US 20160255066 A1).
As to claim 2, Steckley teaches a method comprising:
receiving, by a prototyping system that emulates an environment to enable testing for a device and communicates with a sensor hub system that includes a plurality of physical sensors and a plurality of physical actuators, a prototype program that a) defines functionality of the device that is configured to communicate with one or more sensors and one or more actuators, the prototyping system comprising one or more computers that include at least one processor and at least one memory ([0027] the data exchange server (prototyping system) provides a network path with an IP address or a Domain Name to the gateway for the gateway (sensor hub system) to download the appropriate device handler firmware module (functionality of the device) to control the remote devices.  The architecture supports a database that maps remote device types to the network path (communicate) where the appropriate device handler firmware module resides for the gateway where [0030] each remote device contains at least a sensor and a actuator (communicate with one or more sensors and one or more actuators); [0028] The database is also accessed by additional auxiliary UI applications [107] through which users may enact control of the system by causing control directives for gateways [103] and remote devices [104] to be inserted into the database (receiving … enable testing for a device), and monitoring of the system, by reading data in the database that has been inserted there by the data exchange server; [0029], fig, 2, the system includes the gateway microprocessor 202 and gateway memory 203);
translating, by the prototyping system, at least a first portion of the prototype program into one or more registration requests for registration of one or more of the physical sensors that each correspond to one of the one or more sensors of the device, registration of one or more of the plurality ([0028] one of elements such as database in the data center provides direction to the exchange server to send the direction to the gateway to control the remote devices (translating… a first portion of the prototype program), where [0030] each remote device contains at least a sensor and a actuator; [0062] The Request may also include authentication credentials and a unique identifier associated with the new remote device (registration); [0070] The gateway firmware includes control directive firmware modules for each distinct control directive type that is available and each such control directive type is associated with a corresponding control directive type ID);
translating, by the prototyping system, at least a second portion of the prototype program into a request for a physical actuator to execute an action ([0057] the system would transmit identical control directives multiple times to the gateway, differing only in that they each are destined for application to a different remote device and therefore have a different control directive ID (translating… at least a second portion of the prototype program). The gateway would process each control directive independently and transmit the response to each control directive independently, where [0030] each remote device contains at least a sensor and an actuator);
receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of a sensor, an actuator, or both ([0041] the gateway is executed for reading status of the actuators and configuring the sensors; [0042] Each action is performed in response to a previously received control directive, which includes reading status of the actuators and configuring the sensors, and when a communication exchange to the data exchange server is re-established, the stored response, along with information identifying the source control directive, are transmitted to the data exchange server); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the physical actuator to execute the action ([0042] The gateway can receive tasks that can be scheduled for execution at a later time.  For example, change a temperate setting on a thermostat every day at 6:00 a.m. and then back at 9:00 p.m. and it might take temperature readings throughout the day).
Steckley does not explicitly teach
a prototype program that b) comprises statements the prototyping system uses to simulate the device.
sending, by the prototyping system and to the sensor hub system and using a prototyping application programming interface (API), each of the one or more registration requests to cause the sensor hub system to a) register a physical sensor from the plurality of physical sensors for each of the one or more sensors of the device, b) register a physical actuator from the plurality of physical actuators for each of the one or more actuators of the device, or c) both a and b;
McLaughlin teaches
sending, by the prototyping system and to the sensor hub system and using a prototyping application programming interface (API), each of the one or more registration requests to cause the sensor hub system to a) register a physical sensor from the plurality of physical sensors for each of the one or more sensors of the device, b) register a physical actuator from the plurality of physical actuators for each of the one or more actuators of the device, or c) both a and b ([0425], fig 20, an authorization block can be generated by the server (prototyping system) and delivered to the user's controller 2012 (sensor hub system).  Controller 2012 can store (register) the authorization block associated with accessory 2004, where [0387] teaches that the door lock comprises actuators and sensors (both a and b); [0507] an API that is usable by other modules of controller 3800 to invoke cryptographic algorithms and related services);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of McLaughlin into the teaching of Steckley to 
Steckley and McLaughlin do not explicitly teach
a prototype program that b) comprises statements the prototyping system uses to simulate the device.
Green teaches 
a prototype program that b) comprises statements the prototyping system uses to simulate the device ([0045] FIG. 2A illustrates a virtual device 130 connectable to receive data from, and provide setting parameters (statements the prototyping system) to, the real or simulated device 100).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Green into the teaching of Steckley and McLaughlin to set parameters to the simulated device.  One would be motivated to do so for authenticating devices and data, suitable for use with the Internet and particularly the Internet of Things.

As to claim 3, Steckley, McLaughlin, and Green teach the method of claim 2, wherein Steckley further teaches
a physical sensor and a physical actuator are the same component in the sensor hub system ([0030] Each remote device contains at least one sensor, at least one actuator, or a combination of both (same component)).

As to claim 4, Steckley, McLaughlin, and Green teach the method of claim 2, Steckley further teaches the method comprising:
translating, by the prototyping system, at least a third portion of the prototyping program into a status request ([0028] Data in the database may include data measured by one or more remote devices, the status of the one or more remote devices); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request, wherein receiving the status comprises receiving a status response in response to sending the status request ([0028] Data acquired from remote device is transferred across local network to the gateway; [0041] For every control directive type the gateway is expected to support, the gateway firmware includes a corresponding control directive firmware module, which includes reading status of the actuators and configuring the sensors).

As to claim 5, Steckley, McLaughlin, and Green teach the method of claim 2, Steckley further teaches the method comprising:
translating, by the prototyping system, at least a third portion of the prototyping program into a status request for a physical sensor from the one or more of the physical sensors that were registered based on the prototyping program ([0028] Data in the database may include data measured by one or more remote devices, the status of the one or more remote devices, [0030] each remote device contains at least a sensor and a actuator); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request for the physical sensor, wherein receiving the status comprises receiving a status response that includes status information for the physical sensor in response to sending the status request for the physical sensor ([0028] Data acquired from remote device is transferred across local network to the gateway; [0041] For every control directive type the gateway is expected to support, the gateway firmware includes a corresponding control directive firmware module, which includes reading status of the actuators and configuring the sensors).

As to claim 6, Steckley, McLaughlin, and Green teach the method of claim 2, wherein Steckley further teaches 
sending the request for the physical actuator to execute the action is responsive to receiving the status of the sensor, the actuator, or both ([0030] the device include at least one sensor, at least one actuator, or a combination of both; [0066] if the appropriate device handler firmware module is not present (status of the sensor, the actuator, or both) on the gateway then the gateway sends back to the data exchange server a request for the device handler firmware module. The system determines which device handler firmware module is required in the step shown at and sends this as part of the device handler firmware module delivery directive (responsive to receiving the status of the sensor, the actuator, or both)).

As to claim 7, Steckley, McLaughlin, and Green teach the method of claim 2, wherein Green further teaches 
receiving the prototype program that defines functionality of the device comprises receiving the prototype program that defines functionality of a device that is in development ([0097] if the actuation causes new software or firmware (prototype program) to the corresponding real device then the virtual device may automatically update the meta data to reflect the new software or firmware (is in development)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Green into the teaching of Steckley and McLaughlin to update software or firmware based on the device capability.  One would be motivated to 

As to claim 9, Steckley teaches a prototyping system comprising one or more computers and one or more non-transitory computer storage media, including instructions that when executed by the one or more computers cause the one or more computers to perform operations including:
receiving, by a prototyping system that emulates an environment to enable testing for a device and communicates with a sensor hub system that includes a plurality of physical sensors and a plurality of physical actuators, a prototype program that a) defines functionality of the device that is configured to communicate with one or more sensors and one or more actuators and the prototyping system comprising one or more computers that include at least one processor and at least one memory ([0027] the data exchange server (prototyping system) provides a network path with an IP address or a Domain Name to the gateway for the gateway (sensor hub system) to download the appropriate device handler firmware module (functionality of the device) to control the remote devices.  The architecture supports a database that maps remote device types to the network path (communicate) where the appropriate device handler firmware module resides for the gateway where [0030] each remote device contains at least a sensor and a actuator (communicate with one or more sensors and one or more actuators); [0028] The database is also accessed by additional auxiliary UI applications [107] through which users may enact control of the system by causing control directives for gateways [103] and remote devices [104] to be inserted into the database (receiving … enable testing for a device), and monitoring of the system, by reading data in the database that has been inserted there by the data exchange server; [0029], fig, 2, the system includes the gateway microprocessor 202 and gateway memory 203);
([0028] one of elements such as database in the data center provides direction to the exchange server to send the direction to the gateway to control the remote devices (translating… a first portion of the prototype program), where [0030] each remote device contains at least a sensor and a actuator; [0062] The Request may also include authentication credentials and a unique identifier associated with the new remote device (registration); [0070] The gateway firmware includes control directive firmware modules for each distinct control directive type that is available and each such control directive type is associated with a corresponding control directive type ID);
translating, by the prototyping system, at least a second portion of the prototype program into a request for a physical actuator to execute an action ([0057] the system would transmit identical control directives multiple times to the gateway, differing only in that they each are destined for application to a different remote device and therefore have a different control directive ID (translating… at least a second portion of the prototype program). The gateway would process each control directive independently and transmit the response to each control directive independently, where [0030] each remote device contains at least a sensor and an actuator);
receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of a sensor, an actuator, or both ([0041] the gateway is executed for reading status of the actuators and configuring the sensors; [0042] Each action is performed in response to a previously received control directive, which includes reading status of the actuators and configuring the sensors, and when a communication exchange to the data exchange server is re-established, the stored response, along with information identifying the source control directive, are transmitted to the data exchange server); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the physical actuator to execute the action ([0042] The gateway can receive tasks that can be scheduled for execution at a later time.  For example, change a temperate setting on a thermostat every day at 6:00 a.m. and then back at 9:00 p.m. and it might take temperature readings throughout the day).
Steckley does not explicitly teach
a prototype program that b) comprises statements the prototyping system uses to simulate the device.
sending, by the prototyping system and to the sensor hub system and using a prototyping application programming interface (API), each of the one or more registration requests to cause the sensor hub system to a) register a physical sensor from the plurality of physical sensors for each of the one or more sensors of the device, b) register a physical actuator from the plurality of physical actuators for each of the one or more actuators of the device, or c) both a and b;
McLaughlin teaches
sending, by the prototyping system and to the sensor hub system and using a prototyping application programming interface (API), each of the one or more registration requests to cause the sensor hub system to a) register a physical sensor from the plurality of physical sensors for each of the one or more sensors of the device, b) register a physical actuator from the plurality of physical actuators for each of the one or more actuators of the device, or c) both a and b ([0425], fig 20, an authorization block can be generated by the server (prototyping system) and delivered to the user's controller 2012 (sensor hub system).  Controller 2012 can store (register) the authorization block associated with accessory 2004, where [0387] teaches that the door lock comprises actuators and sensors (both a and b); [0507] an API that is usable by other modules of controller 3800 to invoke cryptographic algorithms and related services);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of McLaughlin into the teaching of Steckley to authorize the connected device.  One would be motivated to do so that the protocol can define procedures for a controller to discover and configure compatible accessories in its vicinity. Such procedures can simplify the task of adding new accessories to an automated control system managed by a controller;
Steckley and McLaughlin do not explicitly teach
a prototype program that b) comprises statements the prototyping system uses to simulate the device.
Green teaches 
a prototype program that b) comprises statements the prototyping system uses to simulate the device ([0045] FIG. 2A illustrates a virtual device 130 connectable to receive data from, and provide setting parameters (statements the prototyping system) to, the real or simulated device 100).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Green into the teaching of Steckley and McLaughlin to set parameters to the simulated device.  One would be motivated to do so for authenticating devices and data, suitable for use with the Internet and particularly the Internet of Things.

As to claim 10, Steckley, McLaughlin, and Green teach the prototyping system of claim 9, wherein Steckley further teaches 
([0030] Each remote device contains at least one sensor, at least one actuator, or a combination of both (same component)).

As to claim 11, Steckley, McLaughlin, and Green teach the prototyping system of claim 9, Steckley further teaches the operations comprising: 
translating, by the prototyping system, at least a third portion of the prototyping program into a status request ([0028] Data in the database may include data measured by one or more remote devices, the status of the one or more remote devices); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request, wherein receiving the status comprises receiving a status response in response to sending the status request ([0028] Data acquired from remote device is transferred across local network to the gateway; [0041] For every control directive type the gateway is expected to support, the gateway firmware includes a corresponding control directive firmware module, which includes reading status of the actuators and configuring the sensors).

As to claim 12, Steckley, McLaughlin, and Green teach the prototyping system of claim 9, Steckley further teaches the operations comprising: 
translating, by the prototyping system, at least a third portion of the prototyping program into a status request for a physical sensor from the one or more of the physical sensors that were registered based on the prototyping program ([0028] Data in the database may include data measured by one or more remote devices, the status of the one or more remote devices, [0030] each remote device contains at least a sensor and a actuator); and
([0028] Data acquired from remote device is transferred across local network to the gateway; [0041] For every control directive type the gateway is expected to support, the gateway firmware includes a corresponding control directive firmware module, which includes reading status of the actuators and configuring the sensors).

As to claim 13, Steckley, McLaughlin, and Green teach the prototyping system of claim 9, wherein Steckley further teaches
sending the request for the physical actuator to execute the action is responsive to receiving the status of the sensor, the actuator, or both ([0030] the device include at least one sensor, at least one actuator, or a combination of both; [0066] if the appropriate device handler firmware module is not present (status of the sensor, the actuator, or both) on the gateway then the gateway sends back to the data exchange server a request for the device handler firmware module. The system determines which device handler firmware module is required in the step shown at and sends this as part of the device handler firmware module delivery directive (responsive to receiving the status of the sensor, the actuator, or both)).

As to claim 14, Steckley, McLaughlin, and Green teach the prototyping system of claim 9, Steckley further teaches 
receiving the prototype program that defines functionality of the device comprises receiving the prototype program that defines functionality of a device that is in development ([0097] if the actuation causes new software or firmware (prototype program) to the corresponding real device then the virtual device may automatically update the meta data to reflect the new software or firmware (is in development)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Green into the teaching of Steckley and McLaughlin to update software or firmware based on the device capability.  One would be motivated to do so for authenticating devices and data, suitable for use with the Internet and particularly the Internet of Things.

As to claim 16, Steckley teaches a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
receiving, by a prototyping system that emulates an environment to enable testing for a device and communicates with a sensor hub system that includes a plurality of physical sensors and a plurality of physical actuators, a prototype program that a) defines functionality of the device that is configured to communicate with one or more sensors and one or more actuators, the prototyping system comprising one or more computers that include at least one processor and at least one memory ([0027] the data exchange server (prototyping system) provides a network path with an IP address or a Domain Name to the gateway for the gateway (sensor hub system) to download the appropriate device handler firmware module (functionality of the device) to control the remote devices.  The architecture supports a database that maps remote device types to the network path (communicate) where the appropriate device handler firmware module resides for the gateway where [0030] each remote device contains at least a sensor and a actuator (communicate with one or more sensors and one or more actuators); [0028] The database is also accessed by additional auxiliary UI applications [107] through which users may enact control of the system by causing control directives for gateways [103] and remote devices [104] to be inserted into the database (receiving … enable testing for a device), and monitoring of the system, by reading data in the database that has been inserted there by the data exchange server; [0029], fig, 2, the system includes the gateway microprocessor 202 and gateway memory 203);
translating, by the prototyping system, at least a first portion of the prototype program into one or more registration requests for registration of one or more of the physical sensors that each correspond to one of the one or more sensors of the device, registration of one or more of the plurality of physical actuators that each correspond to one of the one or more actuators of the device, or both ([0028] one of elements such as database in the data center provides direction to the exchange server to send the direction to the gateway to control the remote devices (translating… a first portion of the prototype program), where [0030] each remote device contains at least a sensor and a actuator; [0062] The Request may also include authentication credentials and a unique identifier associated with the new remote device (registration); [0070] The gateway firmware includes control directive firmware modules for each distinct control directive type that is available and each such control directive type is associated with a corresponding control directive type ID);
translating, by the prototyping system, at least a second portion of the prototype program into a request for a physical actuator to execute an action ([0057] the system would transmit identical control directives multiple times to the gateway, differing only in that they each are destined for application to a different remote device and therefore have a different control directive ID (translating… at least a second portion of the prototype program). The gateway would process each control directive independently and transmit the response to each control directive independently, where [0030] each remote device contains at least a sensor and an actuator);
receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of a sensor, an actuator, or both ([0041] the gateway is executed for reading status of the actuators and configuring the sensors; [0042] Each action is performed in response to a previously received control directive, which includes reading status of the actuators and configuring the sensors, and when a communication exchange to the data exchange server is re-established, the stored response, along with information identifying the source control directive, are transmitted to the data exchange server); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the physical actuator to execute the action ([0042] The gateway can receive tasks that can be scheduled for execution at a later time.  For example, change a temperate setting on a thermostat every day at 6:00 a.m. and then back at 9:00 p.m. and it might take temperature readings throughout the day).
Steckley does not explicitly teach
a prototype program that b) comprises statements the prototyping system uses to simulate the device.
sending, by the prototyping system and to the sensor hub system and using a prototyping application programming interface (API), each of the one or more registration requests to cause the sensor hub system to a) register a physical sensor from the plurality of physical sensors for each of the one or more sensors of the device, b) register a physical actuator from the plurality of physical actuators for each of the one or more actuators of the device, or c) both a and b;
McLaughlin teaches
sending, by the prototyping system and to the sensor hub system and using a prototyping application programming interface (API), each of the one or more registration requests to cause the sensor hub system to a) register a physical sensor from the plurality of physical sensors for each of the one or more sensors of the device, b) register a physical actuator from the plurality of physical actuators for each of the one or more actuators of the device, or c) both a and b ([0425], fig 20, an authorization block can be generated by the server (prototyping system) and delivered to the user's controller 2012 (sensor hub system).  Controller 2012 can store (register) the authorization block associated with accessory 2004, where [0387] teaches that the door lock comprises actuators and sensors (both a and b); [0507] an API that is usable by other modules of controller 3800 to invoke cryptographic algorithms and related services);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of McLaughlin into the teaching of Steckley to authorize the connected device.  One would be motivated to do so that the protocol can define procedures for a controller to discover and configure compatible accessories in its vicinity. Such procedures can simplify the task of adding new accessories to an automated control system managed by a controller.
Steckley and McLaughlin do not explicitly teach
a prototype program that b) comprises statements the prototyping system uses to simulate the device.
Green teaches 
a prototype program that b) comprises statements the prototyping system uses to simulate the device ([0045] FIG. 2A illustrates a virtual device 130 connectable to receive data from, and provide setting parameters (statements the prototyping system) to, the real or simulated device 100).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Green into the teaching of Steckley and McLaughlin to set parameters to the simulated device.  One would be motivated to do so for authenticating devices and data, suitable for use with the Internet and particularly the Internet of Things.

As to claim 17, Steckley, McLaughlin, and Green teach the computer storage medium of claim 16, wherein Steckley further teaches 
a physical sensor and a physical actuator are the same component in the sensor hub system ([0030] Each remote device contains at least one sensor, at least one actuator, or a combination of both (same component)).

As to claim 18, Steckley, McLaughlin, and Green teach the computer storage medium of claim 16, Steckley further teaches the operations comprising: 
translating, by the prototyping system, at least a third portion of the prototyping program into a status request ([0028] Data in the database may include data measured by one or more remote devices, the status of the one or more remote devices); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request, wherein receiving the status comprises receiving a status response in response to sending the status request ([0028] Data acquired from remote device is transferred across local network to the gateway; [0041] For every control directive type the gateway is expected to support, the gateway firmware includes a corresponding control directive firmware module, which includes reading status of the actuators and configuring the sensors)

As to claim 19, Steckley, McLaughlin, and Green teach the computer storage medium of claim 16, Steckley further teaches the operations comprising: 
translating, by the prototyping system, at least a third portion of the prototyping program into a status request for a physical sensor from the one or more of the physical sensors that were registered based on the prototyping program ([0028] Data in the database may include data measured by one or more remote devices, the status of the one or more remote devices, [0030] each remote device contains at least a sensor and a actuator); and
sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request for the physical sensor, wherein receiving the status comprises receiving a status response that includes status information for the physical sensor in response to sending the status request for the physical sensor ([0028] Data acquired from remote device is transferred across local network to the gateway; [0041] For every control directive type the gateway is expected to support, the gateway firmware includes a corresponding control directive firmware module, which includes reading status of the actuators and configuring the sensors).

As to claim 20, Steckley, McLaughlin, and Green teach the computer storage medium of claim 16, wherein Steckley further teaches 
sending the request for the physical actuator to execute the action is responsive to receiving the status of the sensor, the actuator, or both ([0030] the device include at least one sensor, at least one actuator, or a combination of both; [0066] if the appropriate device handler firmware module is not present (status of the sensor, the actuator, or both) on the gateway then the gateway sends back to the data exchange server a request for the device handler firmware module. The system determines which device handler firmware module is required in the step shown at and sends this as part of the device handler firmware module delivery directive (responsive to receiving the status of the sensor, the actuator, or both)).

As to claim 21, Steckley, McLaughlin, and Green teach the computer storage medium of claim 16, wherein Green further teaches
([0097] if the actuation causes new software or firmware (prototype program) to the corresponding real device then the virtual device may automatically update the meta data to reflect the new software or firmware (is in development)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Green into the teaching of Steckley and McLaughlin to update software or firmware based on the device capability.  One would be motivated to do so for authenticating devices and data, suitable for use with the Internet and particularly the Internet of Things.

Claims 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Steckley (US 20100083356 A1), in view of McLaughlin (US 20150222517 A1), in view of Green (US 20160255066 A1), and further in view of Ghaffari (US 20160371957 A1).
As to claim 8, Steckley, McLaughlin, and Green teach the method of claim 2, Steckley does not explicitly teach the method comprising:
translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system; and
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system.
Ghaffari teaches
translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system ([0039] the hub or gateway 130 can send the raw sensor data or the processed sensor data (third portion of the prototyping program) to a remote analytics system 140 (third party system) that can process and analyze the sensor data; [0044] the hub or gateway 130 can send one or more commands to the analytics system 140); and
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system ([0036] the hub or gateway 10 can be configured to send an alert or a command to a remote system causing the system to change its operation; [0043] The analytics system 140 configures to receive the sensing data. The sensing data can be transmitted by the hub or gateway 130 to the analytics system 140 over a public or private network.  The hub 130 acts a gateway that forwards the sensor data to the analytics system 140 according to predefined instructions or configuration).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Ghaffari into the teaching of Steckley send commands to a remote device.  One would be motivated to do so that detect a condition of one or more objects or things and use that information to change the operation of the object, system or a device in communication with the object or system.

As to claim 15, Steckley, McLaughlin, and Green teach the prototyping system of claim 9, Steckley does not explicitly teach the operations comprising: 
translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system; and
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system.

translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system ([0039] the hub or gateway 130 can send the raw sensor data or the processed sensor data (third portion of the prototyping program) to a remote analytics system 140 (third party system) that can process and analyze the sensor data; [0044] the hub or gateway 130 can send one or more commands to the analytics system 140); and
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system ([0036] the hub or gateway 10 can be configured to send an alert or a command to a remote system causing the system to change its operation; [0043] The analytics system 140 configures to receive the sensing data. The sensing data can be transmitted by the hub or gateway 130 to the analytics system 140 over a public or private network.  The hub 130 acts a gateway that forwards the sensor data to the analytics system 140 according to predefined instructions or configuration).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Ghaffari into the teaching of Steckley send commands to a remote device.  One would be motivated to do so that detect a condition of one or more objects or things and use that information to change the operation of the object, system or a device in communication with the object or system.

As to claim 22, Steckley, McLaughlin, and Green teach the computer storage medium of claim 16, Steckley does not explicitly teach the operations comprising: 
translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system; and

Ghaffari teaches
translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system ([0039] the hub or gateway 130 can send the raw sensor data or the processed sensor data (third portion of the prototyping program) to a remote analytics system 140 (third party system) that can process and analyze the sensor data; [0044] the hub or gateway 130 can send one or more commands to the analytics system 140); and
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system ([0036] the hub or gateway 10 can be configured to send an alert or a command to a remote system causing the system to change its operation; [0043] The analytics system 140 configures to receive the sensing data. The sensing data can be transmitted by the hub or gateway 130 to the analytics system 140 over a public or private network.  The hub 130 acts a gateway that forwards the sensor data to the analytics system 140 according to predefined instructions or configuration).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to implement the teaching of Ghaffari into the teaching of Steckley send commands to a remote device.  One would be motivated to do so that detect a condition of one or more objects or things and use that information to change the operation of the object, system or a device in communication with the object or system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20130169407 A1) WIRELESS SENSOR ACTUATOR NETWORK AND OPERATING METHOD THEREOF.
Shin (US 20150082306 A1) CYBER-PHYSICAL SYSTEM AND METHOD OF MONITORING VIRTUAL MACHINE THEREOF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454